Martin B. Stecheb, J.
The report of the Hon. Harvey B. Baum, Special Referee, dated October 11, 1974, is confirmed in all respects. In his report he cites numerous improprieties occurring at the site of the polling places themselves. Particular attention must be paid to the fact that those persons who constituted the various official Boards of Election at the respective polling places were those who actively participated in urging voters to vote for Del Toro. Clothed as they were with the authority of what should have been an impartial supervisory body, their improprieties were so gross that, taken together with the numerical irregularities and the other specific instances of misconduct set forth in the Referee’s report, it is impossible to determine “ who rightfully was nominated” (Election Law, § 330, subd. 2). Accordingly, the primary election for Democratic Party candidate for Assembly in the Seventy-second Assembly District of the State of New York in New York County held on September 10, 1974 must be annulled and a new election had.
Accordingly, the petition is granted and it is hereby ordered and adjudged that the said election be and the same hereby is annulled; and it is further
Ordered that a new primary election for Democratic Party candidate for Assembly in the .said Seventy-second Assembly District be conducted and held on the 25th day of October, 1974 during such hours as the Board of Elections shall fix.
(Modified October 16,1974)
The decision and order of this court dated October 11, 1974 directing that a new primary election for the office of assemblyman for the Democratic Party, Seventy-second Assembly District, State and ¡County of New York, which directed that said primary election ¡be held on October 25, 1974, is hereby modified to direct that said primary election be held on October 28, 1974, pursuant to a request by the Board of Elections, City of New York.